DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 6, and therefore the claims that depend therefrom (i.e. claims 2-5 and 7), are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitations “lateral edge surfaces”, “lateral surface” and “lateral side face”.  While the “lateral edge surfaces are set forth and defined, it is unclear whether applicant intended the “lateral surface” and/or the “lateral side face” to refer to the light emitting face of the light guide plate and failed to introduce said terms and differentiate them, or whether applicant was referring back to the “lateral edge surfaces” and mistakenly used different terminology.  For purposes of examination, examiner considers the “lateral surface” and the “lateral side face” to have the same meaning as the “lateral edge surfaces”. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuuki, WO 2012/165249 (hereinafter “Yuuki”).
Regarding claims 1 and 6, Yuuki teaches (at least in Figures 2 and 6) an  image display device (Figure 2, display device 10), comprising: a display panel (11) that displays an image on a front surface; a light guide plate (26) that is disposed on a rear surface of the display panel and has a first edge surface, a 
Regarding claim 2, Yuuki further teaches the shade is disposed on each of the two lateral surfaces of the image display device to seal the gap between the display panel and the support plate (id, see explanation directly above, as well as Figure 6), respectively.
Regarding claim 3, Yuuki further teaches an electrical conductor (LED circuit board on substrate 25) disposed at a periphery of the light guide plate (circuit board 25 is at the outer edge, or periphery, of the light guide plate 26); and a support that supports the light-emitting module in an orientation in which the light is emitted into the first edge surface of the light guide plate (see Figure 6), wherein the electrical conductor directly or indirectly connects the light guide plate and the support (circuit board is directly on support 25 between the LEDs and the support and is indirectly connected to the light guide plate through shade 29).

Regarding claim 5, Yuuki further teaches a light guide panel (27) that is fixed to the support in an orientation that blocks the light emitted frontward by the light-emitting module, wherein the shade blocks the light from being emitted from between the light guide panel and the light guide plate (see Figure 6).
Regarding claim 7, Yuuki further teaches no electrical conductor covers the first edge surface of the light guide plate (electrical conductors are formed on the support plate 25 for LEDs 24, and therefore are separate from the first edge surface of the light guide plate and do not cover it).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875